Third District Court of Appeal
                               State of Florida

                       Opinion filed November 12, 2015.

                              ________________

                               No. 3D15-1445
                         Lower Tribunal No. 11-27169
                             ________________


                              Jovany Quintero,
                                   Appellant,

                                       vs.

                            The State of Florida,
                                   Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Diane V. Ward, Judge.


      Jovany Quintero, in proper person.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before ROTHENBERG, SALTER and SCALES, JJ.

      PER CURIAM.
                           ON CONFESSION OF ERROR

       Appellant Jovany Quintero appeals from the trial court’s May 29, 2015 order

denying rehearing of Quintero’s rule 3.800(a) motion to correct an illegal sentence.

On the State’s proper confession of error, we reverse and remand with directions

for the trial court first to determine whether Quintero is entitled to credit for time

previously served in state prison between October 25, 2012, and August 4, 2013

(the “State Incarceration Period”).

       If the trial court finds that Quintero is entitled to a credit for the State

Incarceration Period, then the trial court should determine whether Quintero

waived the credit for the State Incarceration Period.

       If the trial court finds that Quintero did not waive the credit for the State

Incarceration Period, then the trial court should address whether the written

sentence specifically directed the Department of Corrections to calculate this credit

and provide it to the trial court.

       If the trial court finds that there is either a waiver of credit for the State

Incarceration Period, or the written sentence directs the Department of Corrections

to calculate and provide the credit for the State Incarceration Period, then the trial

court should issue a new order, attaching the requisite documents.




                                          2
      If the trial court finds that there is no waiver of the credit for the State

Incarceration Period and the written sentence does not direct the Department of

Corrections to calculate and provide the credit, then the trial court should enter a

corrected sentence directing the Department of Corrections to calculate and

provide the credit for the State Incarceration Period.

      Reversed and remanded.




                                          3